UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21399 The Aegis Funds (Exact name of Registrant as specified in charter) 6862 Elm Street, Suite 830 McLean, VA 22101 (Address of principal executive offices) (Zip code) Scott L. Barbee 6862 Elm Street, Suite 830, McLean, VA 22101 (Name and address of agent for service) (703) 528-7788 Registrant's telephone number, including area code Date of fiscal year end: 12/31 Date of reporting period: 12/31/12 Item 1. Reports to Stockholders AEGIS High Yield Fund (AHYFX) ANNUAL REPORT DECEMBER 31, 2012 Shareholders’ Letter February 21, 2013 To the Shareholders of the Aegis High Yield Fund: We are pleased to present the Aegis High Yield Fund Annual Report for the twelve month period ended December 31, 2012. If at any time you would like further information about the Fund, please go to our website at www.aegisfunds.com for a more detailed look at our high yield bond market commentary and the Fund’s performance record.We will briefly review the objectives and strategy of the Aegis High Yield Fund. The Aegis High Yield Fund seeks maximum total return with an emphasis on high current income. The Fund attempts to earn consistent total returns that exceed its benchmark index over periods of three to five years, while striving for below-average risk compared to its peers. We use in-depth fundamental analysis of issuers to identify bonds and build a portfolio with the potential for capital appreciation due to improved company performance, ratings upgrades, or better industry conditions.We seek situations where Wall Street’s appraisal of a security’s value is more negative than we have determined based upon an independent study of the facts.The bonds purchased for the portfolio are not necessarily the highest-yielding issues in the market.Our goal is to maximize risk-adjusted long-term total return. One Year Three Year Five Year Since I Share Inception Since A Share Inception Class I shares - at NAV (Inception-1/2/04) 6.35% 6.34% 8.07% 7.31% N/A Class A shares - at NAV (Inception-8/24/12) N/A N/A N/A N/A 2.40% Class A shares – With 3.75% Load N/A N/A N/A N/A -1.44% Barclays Capital High Yield Index 15.81% 11.86% 10.34% 8.75% 4.97% Performance data quoted represents past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please call 800-528-3780 to obtain performance data current to the most recent month-end.The Aegis High Yield Fund imposes a 2% redemption fee on shares held for less than 180 days. Performance data does not reflect the redemption fee, which would have reduced the total return. Performance data for the AHYAX shares reflect the Class A maximum sales charge of 3.75%. Performance data shown for the Class A-at NAV does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted.The Fund Class I and Class A have an annualized gross expense ratio of 1.45% and 1.70%, respectively per the Fund’s most recent Prospectus. The Fund Class I and Class A’s net annualized expense ratio, after fee waivers, is 1.20%, and 1.45%, respectively. The Advisor has contractually agreed to waive fees through 4/30/2014. 1 Aegis High Yield Fund Class I Class A Net Assets $48.7Million $5.0 Million NAV / Share Net Expense Ratio (inclusive of Management & 12b-1 Fee) 1.20% 1.45% Gross Expense Ratio 1.45% 1.70% Management Fee 0.90% 0.90% Distribution Fee (12b-1) None 0.25% Redemption Fee (<180 Days) 2.00% 2.00% 30-Day SEC Yield– Subsidized 9.26% 8.60% 30-Day SEC Yield– Unsubsidized 8.79% 8.13% Income & capital gain distributions Aegis High Yield Fund Barclays Capital High Yield Index Weighted Average Maturity (years) Adjusted Duration (including cash) The adjusted duration of the Fund’s portfolio (excluding Fund holdings of equity securities) was estimated at 2.0 years, compared to a reported 4.1 years for the Barclays Capital High Yield Index.Duration is a measure of the sensitivity of a portfolio’s value to changes in interest rates.Generally, a shorter duration makes portfolio returns less sensitive to the risk of rising interest rates. All historic performance returns shown in this shareholders’ letter for the Aegis High Yield Fund are pre-tax returns. Investment performance reflects fee waivers and in the absence of these waivers returns would be lower. For the twelve month period ended December 31, 2012, the Fund posted a total return of 6.35%, versus a total return of 15.81% for its benchmark, the Barclays Capital High Yield Index. The Fund’s under performance relative to the benchmark was primarily due to declines in bonds from three of the Fund’s issuers: Jaguar Mining, ATP Oil & Gas and Penson Worldwide.From inception at January 2, 2004 through period end, the Fund’s annualized total return was 7.31%, versus 8.75% for the Barclays Capital High Yield Index. Overall, strong second half returns capped off an impressive 2012 for the high yield bond market as many investors were once again handsomely rewarded with equity-like returns as yields continued to drop.The historic run in the high yield market has now produced equity-like returns for an extended period, with the Barclays Capital High Yield Index outperforming the S&P 500 index by 8.7 percent annually over the last five years and by 6.9 percent annually since the beginning of 2000.The high yield spread over 10-year Treasuries (as measured by the Yield-to-Maturity of the Barclays Capital High Yield Very Liquid Index over 10-year Treasuries) contracted a sizable 180 basis points in 2012 to finish the year at 4.56 percent, 87 basis points below the historical average spread since 1994.As we highlighted in our semi-annual report, it is important to recognize that the spread is based off of 10-year Treasury yields that still remain near record lows. After yet another year of significant high yield returns, high yield markets overall now appear overvalued.With Treasuries near multi-decade lows and with the high yield spread over Treasuries now significantly tighter than the 19-year average, it is almost certain that the Barclays High Yield Very Liquid Index will not be able to continue to provide investors with future annual returns matching the blistering 15.4 percent delivered in 2012.With average yields (to worst) for bonds in the Barclays High Yield Very Liquid Index now having dropped below six percent, it is difficult to see the possibility for significant additional performance upside for the high yield market.In fact, given the extraordinary low yields within sub-investment grade bonds today it no longer even seems right to ascribe “high yield” to the asset class. Despite our negative sentiment towards the overall high yield market, we believethat we can still deliver acceptable Fund returns over the long-term.While the market is unattractively priced, fortunately, it is not uniformly overvalued.While the investment opportunity set has declined somewhat amidst the year-end surge in high yield bonds, pockets of exploitable undervaluation continue to exist, particularly among the smaller, less picked-over issues where we believe we can obtain better risk-adjusted returns.Given the $53.6 million size of our Fund, we believe thatwe can still obtain superior risk-adjusted returns by employing diligent credit analysis when selecting securities within inefficiently priced segments of the $1.2 trillion high yield bond market.To this end, at the conclusion of 2012, the Fund held approximately 8 percent of net assets in cash to be deployed as we find such acceptable opportunities. 2 A more in-depth review of the Fund’s performance, outlook, and general market commentary can be found in the Fourth Quarter 2012 Manager’s Letter.For those of you who do not automatically receive our quarterly manager’s letters in the mail from your broker, they are available on our website at www.aegishighyieldfund.com or by calling us at 800-528-3780.However, please be aware that these manager’s letters are not a part of the SEC-mandated Annual Report contained in this booklet. Finally, as we have noted in the past, Aegis Financial employees and our families continue to hold significant personal investments in the Fund, totaling over $3.0 million.We thank you for continuing to invest with us. Aegis Financial Corporation Scott L. Barbee, CFA Managing Director, Portfolio Manager Must be preceded or accompanied by Prospectus. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Any recommendation made in this report may not be suitable for all investors. This presentation does not constitute a solicitation or offer to purchase or sell any securities. Its use in connection with any offering of Fund shares is authorized only in the case of a concurrent or prior delivery of a prospectus. Mutual fund investing involves risk. Principal loss is possible. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. Basis Point: One 100th of one percent. Barclays Capital High Yield Index (“VLI”): An index that measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds Barclays Capital High Yield Very Liquid Index: A more liquid version of the U.S. Corporate High-Yield Index that measures the market of USD denominated, noninvestment grade, fixed-rate, taxable corporate bonds. The VLI follows the same index construction rules as the U.S. Corporate High-Yield Index, but each issue must have been issued within the past three years, have a USD 600 million minimum amount outstanding and include only the largest issue from each issuer. S&P 500 Index: An index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors.The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. 3 An investment cannot be made directly in an index. Fund holdings, sector allocations, and geographic allocations are subject to change and are not a recommendation to buy or sell any security.Please see the schedule of portfolio investments provided in this report for the complete listing of Fund holdings. Fund Distributor: Quasar Distributors, LLC. Quasar Distributors, LLC is affiliated with US Bancorp Fund Services, LLC. 4 About Your Fund’s Expenses
